DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Applicants’ preliminary amendments to the claims, filed 11/22/2021, have been received and entered.  Claims 17-18 and 21 have been cancelled.  Claims 1-16 and 19-20 are pending.
	Applicants are advised to consider amending the claims to define the claimed compounds within the claims versus referencing the figures.  Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). See MPEP 2173.05(s).

Election/Restriction
Claim(s) 1-16 and 19-20 is/are generic to the following disclosed patentably distinct species of “polyamine transport inhibitor”: 
i) Compound 15, 16, or 17 as depicted in FIG.2;
ii) Compound 18a, 18b, 14, 23, or 28 as depicted in FIG. 3 and FIG. 6;
iii) Compound 19, 24a, or 24b as depicted in FIG. 3 and FIG. 6;
iv) Compound 20a, 20b, or 25 as depicted in FIG. 3 and FIG. 6;
v) Compound 21a, 21b, or 26 as depicted in FIG. 3 and FIG. 6;
vi) Compound 22 or 31 as depicted in FIG. 3 and FIG. 6;
vii) Compound 27a or 27b as depicted in FIG. 3 and FIG. 6;
viii) Compound 29 as depicted in FIG. 3 and FIG. 6;
ix) Compound 30 as depicted in FIG. 3 and FIG. 6;
x) Compound 34 as depicted in FIG. 3 and FIG. 6;
xi) Compound 32 as depicted in FIG. 3 and FIG. 6;
xii) Compound 33 as depicted in FIG. 3 and FIG. 6; and
xiii) Compound 35 or 36 as depicted in FIG. 6;.
NOTE: The elected species will be examined with R (polyamine sequence) as the (4,4 sequence), (4,3 sequence), and (5,4 sequence) as defined in FIGS. 3 and 6.
 The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. Specifically, the disclosed species have completely different, non-overlapping structures and are completely unrelated.  As non-limiting examples, the distinctness of the claimed species is depicted visually:

    PNG
    media_image1.png
    103
    660
    media_image1.png
    Greyscale

Clearly, the claimed species have mutually exclusive characteristics, i.e., structures. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
A) Each of groupings of patentably indistinct species as set forth above requires a completely different, non-overlapping search strategy, i.e., there is no generic search strategy that could be applied to encompass all of the claimed species; and
B) Prior art applicable to one species will not be applicable to the other species, i.e., prior art teaching compounds of formula 18a would not at all be applicable to the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/Primary Examiner, Art Unit 1629